DETAILED ACTION
	This is a first office action in response to application 17/461,261 filed 08/30/2021, in which claims 1-15 are presented for examination. Currently claims 1-15 are pending. This application is a Continuation of application 16/795,798 now U.S. Patent No. 11/107,409.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a first scan line extending in a first direction and connected to the first to fourth sub-pixels, the first scan line being connected to the pixel circuit of the first sub-pixel, the pixel circuit of the second sub-pixel, the pixel circuit of the third sub-pixel, and the pixel circuit of the fourth sub-pixel in a stated order in the first direction, and a first scan signal being applied to the first to fourth sub-pixels via the first scan line” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a selective output unit” in claim 1 and 4.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification as filed fails to clearly disclose the claimed subject matter of “a first scan line extending in a first direction and connected to the first to fourth sub-pixels, the first scan line being connected to the pixel circuit of the first sub-pixel, the pixel circuit of the second sub-pixel, the pixel circuit of the third sub-pixel, and the pixel circuit of the fourth sub-pixel in a stated order in the first direction, and a first scan signal being applied to the first to fourth sub-pixels via the first scan line”. The specification at best, in figure 1, shows a scan line disposed over the pixel array however fails to show any actual connections. Figure 2 only shows a single pixel and  scan lines connected to said pixel however fails to show multiple pixels and their configuration with the scan lines. Remaining figures do not show any scan lines. The written disclosure(as filed), at best, mentions and describes that shown in the figures and nothing more thus failing to describe multiple pixel connections to a scan line(s). It therefore is respectfully submitted the claim fails to comply with the written description requirement.
Claim 2 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification as filed fails to clearly disclose the claimed subject matter of “a second scan line extending in the first direction and connected to the fifth to eighth sub-pixels, the second scan line being connected to the pixel circuit of the fifth sub-pixel, the pixel circuit of the sixth sub-pixel, the pixel circuit of the seventh sub-pixel, and the pixel circuit of the eighth sub-pixel in a stated order in the first direction, and a second scan signal that is different from the first scan signal being applied to the fifth to eighth sub-pixels via the second scan line”. As mentioned in the prior rejection above, the disclosure fails to adequately describe any connections related to the scan lines. It therefore is respectfully submitted the claim fails to comply with the written description requirement.
	Further depending claims 3-15 inherit the deficiencies of the respective base claim and are rejected under similar rationale.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim U.S. Patent Application Publication No. 2017/0076665 A1 hereinafter Kim and further in view of Yeo et al. U.S. Patent Application Publication No. 2001/0050665 hereinafter Yeo.

Consider Claim 1:
	Kim discloses a display device comprising: (Kim, See Abstract.)
	first to fourth sub-pixels each including a pixel circuit that includes a light-emitting element; (Kim, [0033], “FIG. 2 illustrates an embodiment of the data driver 30 and demux circuit 40. Referring to FIG. 2, in one embodiment, the pixels Px of the display device have a pontile matrix structure in which red, green, and blue pixels are alternately disposed. For example, the pixels Px may be classified into a red pixel R, a first green pixel G1, a blue pixel B, and a second green pixel G2. The four pixels R, G1, B, and G2 form one pixel group.”)
	a scan driver configured to generate a plurality of scan signals; (Kim, [0026], “The scan driver 20 is connected to scan lines S1 to Sn and generates the scan signal in response to a scan driving control signal SCS of the timing controller 50. The generated scan signal is output to the scan lines S1 to Sn. In one exemplary embodiment, the scan driver 20 may include a plurality of stage circuits for sequentially supplying the scan signal to the scan lines S1 to Sn. When the scan signal is sequentially supplied to the scan lines S1 to Sn, the pixels Px may be selected in a row-by-row fashion.”)
	a data driver configured to generate a plurality of data voltages; (Kim, [0027], “The data driver 30 supplies the data signal via a plurality of source channels SC1 to SCj. The source channels SC1 to SCj are connected to the demux circuit 40. For example, the data driver 30 generates the data signal based on a data driving control signal DCS of the timing controller 50 and image data DATA′, and outputs the data signal to the demux circuit 40 via the source channels SC1 to SCj.”)
	a first scan line extending in a first direction and connected to the first to fourth sub-pixels, the first scan line being connected to the pixel circuit of the first sub-pixel, the pixel circuit of the second sub-pixel, the pixel circuit of the third sub-pixel, and the pixel circuit of the fourth sub-pixel in a stated order in the first direction, and a first scan signal being applied to the first to fourth sub-pixels via the first scan line; (Kim, [0026], “The scan driver 20 is connected to scan lines S1 to Sn and generates the scan signal in response to a scan driving control signal SCS of the timing controller 50. The generated scan signal is output to the scan lines S1 to Sn. In one exemplary embodiment, the scan driver 20 may include a plurality of stage circuits for sequentially supplying the scan signal to the scan lines S1 to Sn. When the scan signal is sequentially supplied to the scan lines S1 to Sn, the pixels Px may be selected in a row-by-row fashion.”)
	first to fourth data lines connected to the first to fourth sub-pixels, respectively, first to fourth data voltages being applied to the first to fourth sub-pixels via the first to fourth data lines, respectively based on the first scan signal; and (Kim, [0027], “The data driver 30 supplies the data signal via a plurality of source channels SC1 to SCj. The source channels SC1 to SCj are connected to the demux circuit 40. For example, the data driver 30 generates the data signal based on a data driving control signal DCS of the timing controller 50 and image data DATA′, and outputs the data signal to the demux circuit 40 via the source channels SC1 to SCj.”)
	a selective output unit including a first switch group connected to the first and second data lines and a second switch group connected to the third and fourth data lines, the first switch group applying the first and second data voltages to the first and second data lines, respectively in response to an activation timing of a first switch control signal, and the second switch group applying the third and fourth data voltages to the third and fourth data lines, respectively in response to an activation timing of a second switch control signal that is different from the activation timing of the first switch control signal, (Kim, [0028], “The demux circuit 40 is connected between the data driver 30 and the data lines D1 to Dm. The demux circuit 40 selectively connects the data lines D1 to Dm with the source channels SC1 to SCj in response to a demux control signals CSx. In one embodiment, the number of the data lines D1 to Dm is greater than the number of source channels SC1 to SCj. The demux circuit 40 may supply the data signal(s) from the data driver 30 to one or more of the data lines in a first horizontal period, and may supply the data signal(s) to one or more other data lines in a second horizontal period. When the data signals are supplied, data voltages corresponding to the supplied data signals are supplied to the data lines D1 to Dm.” [0029], “The demux circuit 40 may electrically couple the data lines connected to the pixels of the even-numbered rows with the source channels while the scan signal is supplied to the pixels of the odd-numbered rows. The demux circuit 40 may electrically couple the data lines connected to the pixels of the odd-numbered rows with the source channels while the scan signal is supplied to the pixels of the even-numbered rows. While the scan signal is supplied to the scan line of the i-th row, data signals corresponding to the (i+1)-th row may be supplied.”)
	Kim however does not specify a timing of the demux signals as wherein a sequence between the activation timing of the first switch control signal and the activation timing of the second switch control signal is different in adjacent frames.
	Yeo however teaches it was a technique known to those having ordinary skill in the art before the effective filing date of the invention to provide wherein a sequence between the activation timing of the first switch control signal and the activation timing of the second switch control signal is different in adjacent frames. (Yeo, [0037], “More specifically, when the gate scanning signal GSS is inputted to the second gate line GL2, the first to fourth control signals CS1 to CS4 are reverse-sequentially applied to the demultiplexors DEMUX1 to DEMUXk. First, the fourth MOS transistor MN4 is turned on in a time interval when the fourth control signal CS4 has a high state, to thereby apply a green data signal G3 from the data D-IC 12 to the eighth data line DL8. Thereafter, the third demultiplexor DEMUX3 is supplied with the third control signal CS3. The third MOS transistor MN3 is turned on in a time interval when the third control signal CS3 has a high state, to thereby a red data signal R3 from the D-IC 12 to the seventh data line DL7. At this time, the green data signal G3 charged in the eighth data line DL8 by the coupling capacitor between the seventh and eighth data lines DL8 and DL7 is changed by the red data signal R3 applied to the seventh data line DL7.”)
	It therefore would have been obvious to those having ordinary skill in the art before the effective filing date of the invention to provide a reverse sequence in a second period as this was a known technique in view of Yeo and would have been utilized for the purpose that such a sequence can obtain a visually uniform picture. (Yeo, [0042])
Consider Claim 2:
	Kim in view of Yeo disclose the display device of claim 1, further comprising: fifth to eighth sub-pixels disposed adjacent to the first to fourth sub-pixels in a second direction crossing the first direction, each of the fifth to eighth sub-pixels including a pixel circuit that includes a light-emitting element; and a second scan line extending in the first direction and connected to the fifth to eighth sub-pixels, the second scan line being connected to the pixel circuit of the fifth sub-pixel, the pixel circuit of the sixth sub-pixel, the pixel circuit of the seventh sub-pixel, and the pixel circuit of the eighth sub-pixel in a stated order in the first direction, and a second scan signal that is different from the first scan signal being applied to the fifth to eighth sub-pixels via the second scan line. (Kim, [0026], “The scan driver 20 is connected to scan lines S1 to Sn and generates the scan signal in response to a scan driving control signal SCS of the timing controller 50. The generated scan signal is output to the scan lines S1 to Sn. In one exemplary embodiment, the scan driver 20 may include a plurality of stage circuits for sequentially supplying the scan signal to the scan lines S1 to Sn. When the scan signal is sequentially supplied to the scan lines S1 to Sn, the pixels Px may be selected in a row-by-row fashion.”)
Consider Claim 3:
	Kim in view of Yeo disclose the display device of claim 2, further comprising: fifth to eighth data lines connected to the fifth to eighth sub-pixels, respectively, fifth to eighth data voltages being applied to the fifth to eighth sub-pixels via the fifth to eighth data lines, respectively based on the second scan signal, wherein the fifth data line, the first data line, the second data line, the sixth data line, the seventh data line, the third data line, the fourth data line, and the eighth data lines are disposed in a stated order in the first direction. (Kim, [0028], “The demux circuit 40 is connected between the data driver 30 and the data lines D1 to Dm. The demux circuit 40 selectively connects the data lines D1 to Dm with the source channels SC1 to SCj in response to a demux control signals CSx. In one embodiment, the number of the data lines D1 to Dm is greater than the number of source channels SC1 to SCj. The demux circuit 40 may supply the data signal(s) from the data driver 30 to one or more of the data lines in a first horizontal period, and may supply the data signal(s) to one or more other data lines in a second horizontal period. When the data signals are supplied, data voltages corresponding to the supplied data signals are supplied to the data lines D1 to Dm.” [0029], “The demux circuit 40 may electrically couple the data lines connected to the pixels of the even-numbered rows with the source channels while the scan signal is supplied to the pixels of the odd-numbered rows. The demux circuit 40 may electrically couple the data lines connected to the pixels of the odd-numbered rows with the source channels while the scan signal is supplied to the pixels of the even-numbered rows. While the scan signal is supplied to the scan line of the i-th row, data signals corresponding to the (i+1)-th row may be supplied.”)
Consider Claim 4:
	Kim in view of Yeo disclose the display device of claim 3, wherein the selective output unit further includes a third switch group connected to the sixth and seventh data lines and a fourth switch group connected to the fifth and eighth data lines, wherein the third switch group applies the sixth and seventh data voltages to the sixth and seventh data lines, respectively in response to an activation timing of a third switch control signal, and the fourth switch group applies the fifth and eighth data voltages to the fifth and eighth data lines, respectively in response to an activation timing of a fourth switch control signal that is different from the activation timing of the third switch control signal, and wherein a sequence between the activation timing of the third switch control signal and the activation timing of the fourth switch control signal is different in adjacent frames. (Kim, [0028], “The demux circuit 40 is connected between the data driver 30 and the data lines D1 to Dm. The demux circuit 40 selectively connects the data lines D1 to Dm with the source channels SC1 to SCj in response to a demux control signals CSx. In one embodiment, the number of the data lines D1 to Dm is greater than the number of source channels SC1 to SCj. The demux circuit 40 may supply the data signal(s) from the data driver 30 to one or more of the data lines in a first horizontal period, and may supply the data signal(s) to one or more other data lines in a second horizontal period. When the data signals are supplied, data voltages corresponding to the supplied data signals are supplied to the data lines D1 to Dm.” [0029], “The demux circuit 40 may electrically couple the data lines connected to the pixels of the even-numbered rows with the source channels while the scan signal is supplied to the pixels of the odd-numbered rows. The demux circuit 40 may electrically couple the data lines connected to the pixels of the odd-numbered rows with the source channels while the scan signal is supplied to the pixels of the even-numbered rows. While the scan signal is supplied to the scan line of the i-th row, data signals corresponding to the (i+1)-th row may be supplied.”)
Consider Claim 5:
	Kim in view of Yeo disclose the display device of claim 4, wherein the first switch group includes two transistors that are connected to the first and second data lines, respectively, the second switch group includes two transistors that are connected to the third and fourth data lines, respectively, the third switch group includes two transistors that are connected to the sixth and seventh data lines, respectively, and the fourth switch group includes two transistors that are connected to the fifth and eighth data lines, respectively. (Kim, [0028], “The demux circuit 40 is connected between the data driver 30 and the data lines D1 to Dm. The demux circuit 40 selectively connects the data lines D1 to Dm with the source channels SC1 to SCj in response to a demux control signals CSx. In one embodiment, the number of the data lines D1 to Dm is greater than the number of source channels SC1 to SCj. The demux circuit 40 may supply the data signal(s) from the data driver 30 to one or more of the data lines in a first horizontal period, and may supply the data signal(s) to one or more other data lines in a second horizontal period. When the data signals are supplied, data voltages corresponding to the supplied data signals are supplied to the data lines D1 to Dm.” [0029], “The demux circuit 40 may electrically couple the data lines connected to the pixels of the even-numbered rows with the source channels while the scan signal is supplied to the pixels of the odd-numbered rows. The demux circuit 40 may electrically couple the data lines connected to the pixels of the odd-numbered rows with the source channels while the scan signal is supplied to the pixels of the even-numbered rows. While the scan signal is supplied to the scan line of the i-th row, data signals corresponding to the (i+1)-th row may be supplied.”)
Consider Claim 6:
	Kim in view of Yeo disclose the display device of claim 5, wherein one transistor of each of the first through fourth switch groups is connected between a corresponding data line and a first output terminal of the data driver, and another transistor of each of the first through fourth switch groups is connected between a corresponding data line and a second output terminal of the data driver. (Kim, [0028], “The demux circuit 40 is connected between the data driver 30 and the data lines D1 to Dm. The demux circuit 40 selectively connects the data lines D1 to Dm with the source channels SC1 to SCj in response to a demux control signals CSx. In one embodiment, the number of the data lines D1 to Dm is greater than the number of source channels SC1 to SCj. The demux circuit 40 may supply the data signal(s) from the data driver 30 to one or more of the data lines in a first horizontal period, and may supply the data signal(s) to one or more other data lines in a second horizontal period. When the data signals are supplied, data voltages corresponding to the supplied data signals are supplied to the data lines D1 to Dm.” [0029], “The demux circuit 40 may electrically couple the data lines connected to the pixels of the even-numbered rows with the source channels while the scan signal is supplied to the pixels of the odd-numbered rows. The demux circuit 40 may electrically couple the data lines connected to the pixels of the odd-numbered rows with the source channels while the scan signal is supplied to the pixels of the even-numbered rows. While the scan signal is supplied to the scan line of the i-th row, data signals corresponding to the (i+1)-th row may be supplied.”)
Consider Claim 7:
	Kim in view of Yeo disclose the display device of claim 6, wherein a first transistor of the first switch group is connected between the first data line and the first output terminal of the data driver, and a second transistor of the first switch group is connected between the second data line and the second output terminal of the data driver, wherein a first transistor of the second switch group is connected between the third data line and the first output terminal of the data driver, and a second transistor of the second switch group is connected between the fourth data line and the second output terminal of the data driver, wherein a first transistor of the third switch group is connected between the sixth data line and the second output terminal of the data driver, and a second transistor of the third switch group is connected between the seventh data line and the first output terminal of the data driver, and wherein a first transistor of the fourth switch group is connected between the eighth data line and the second output terminal of the data driver, and a second transistor of the fourth switch group is connected between the fifth data line and the first output terminal of the data driver. (Kim, [0028], “The demux circuit 40 is connected between the data driver 30 and the data lines D1 to Dm. The demux circuit 40 selectively connects the data lines D1 to Dm with the source channels SC1 to SCj in response to a demux control signals CSx. In one embodiment, the number of the data lines D1 to Dm is greater than the number of source channels SC1 to SCj. The demux circuit 40 may supply the data signal(s) from the data driver 30 to one or more of the data lines in a first horizontal period, and may supply the data signal(s) to one or more other data lines in a second horizontal period. When the data signals are supplied, data voltages corresponding to the supplied data signals are supplied to the data lines D1 to Dm.” [0029], “The demux circuit 40 may electrically couple the data lines connected to the pixels of the even-numbered rows with the source channels while the scan signal is supplied to the pixels of the odd-numbered rows. The demux circuit 40 may electrically couple the data lines connected to the pixels of the odd-numbered rows with the source channels while the scan signal is supplied to the pixels of the even-numbered rows. While the scan signal is supplied to the scan line of the i-th row, data signals corresponding to the (i+1)-th row may be supplied.”)
Consider Claim 8:
	Kim in view of Yeo disclose the display device of claim 4, wherein the first sub-pixel displays a first color, the second sub-pixel displays a second color, the third sub-pixel displays a third color, and the fourth sub-pixel displays the second color. (Kim, [0057], “In the present embodiment, the OLED may generate light having various colors including red, green, and blue based on current from the drive transistor. The OLED may generate white light depending on the amount of current from the drive transistor. A separate color filter may be used to control the color of color generated from the OLED.”)
Consider Claim 9:
	Kim in view of Yeo disclose the display device of claim 4, wherein the fifth sub-pixel displays a first color, the sixth sub-pixel displays a second color, the seventh sub-pixel displays a third color, and the eighth sub-pixel displays the second color. (Kim, [0035-0038], [0035], “According to the pixel arrangement structure described above, pixels of two different colors are alternately arranged in the pixels of one column. In addition, one pair of the odd-numbered and even-numbered data lines are alternately connected to the pixels of one column. For example, the red pixel R and the blue pixel B are alternately arranged in the pixels of the first column, the first data line D1 is connected to the blue pixel B, and the second data line D2 is connected to the red pixel R.”)
Consider Claim 10:
	Kim in view of Yeo disclose the display device of claim 4, wherein the first sub-pixel displays a first color, the second sub-pixel displays a second color, the third sub-pixel displays a third color, the fourth sub-pixel displays the second color, the fifth sub-pixel displays the third color, the sixth sub-pixel displays the second color, the seventh sub-pixel displays the first color, and the eighth sub-pixel displays the second color. (Kim, [0035-0038], [0035], “According to the pixel arrangement structure described above, pixels of two different colors are alternately arranged in the pixels of one column. In addition, one pair of the odd-numbered and even-numbered data lines are alternately connected to the pixels of one column. For example, the red pixel R and the blue pixel B are alternately arranged in the pixels of the first column, the first data line D1 is connected to the blue pixel B, and the second data line D2 is connected to the red pixel R.”)
Consider Claim 11:
	Kim in view of Yeo disclose the display device of claim 4, wherein, in one frame, the activation timing of the first switch control signal, the activation timing of the second switch control signal, the activation timing of the third switch control signal, and the activation timing of the fourth switch control signal are different from each other. (Yeo, [0037], “More specifically, when the gate scanning signal GSS is inputted to the second gate line GL2, the first to fourth control signals CS1 to CS4 are reverse-sequentially applied to the demultiplexors DEMUX1 to DEMUXk. First, the fourth MOS transistor MN4 is turned on in a time interval when the fourth control signal CS4 has a high state, to thereby apply a green data signal G3 from the data D-IC 12 to the eighth data line DL8. Thereafter, the third demultiplexor DEMUX3 is supplied with the third control signal CS3. The third MOS transistor MN3 is turned on in a time interval when the third control signal CS3 has a high state, to thereby a red data signal R3 from the D-IC 12 to the seventh data line DL7. At this time, the green data signal G3 charged in the eighth data line DL8 by the coupling capacitor between the seventh and eighth data lines DL8 and DL7 is changed by the red data signal R3 applied to the seventh data line DL7.”)
	It therefore would have been obvious to those having ordinary skill in the art before the effective filing date of the invention to provide a reverse sequence in a second period as this was a known technique in view of Yeo and would have been utilized for the purpose that such a sequence can obtain a visually uniform picture. (Yeo, [0042])
Consider Claim 12:
	Kim in view of Yeo disclose the display device of claim 4, wherein, in a first frame, the activation timing of the first switch control signal exists in an initial section of a horizontal period such that the first switch group applies the first and second data voltages to the first and second data lines in the initial section of the horizontal period, and the activation timing of the second switch control signal exists in a latter section of the horizontal period such that the second switch group applies the third and fourth data voltages to the third and fourth data lines in the latter section of the horizontal period. Yeo, [0037], “More specifically, when the gate scanning signal GSS is inputted to the second gate line GL2, the first to fourth control signals CS1 to CS4 are reverse-sequentially applied to the demultiplexors DEMUX1 to DEMUXk. First, the fourth MOS transistor MN4 is turned on in a time interval when the fourth control signal CS4 has a high state, to thereby apply a green data signal G3 from the data D-IC 12 to the eighth data line DL8. Thereafter, the third demultiplexor DEMUX3 is supplied with the third control signal CS3. The third MOS transistor MN3 is turned on in a time interval when the third control signal CS3 has a high state, to thereby a red data signal R3 from the D-IC 12 to the seventh data line DL7. At this time, the green data signal G3 charged in the eighth data line DL8 by the coupling capacitor between the seventh and eighth data lines DL8 and DL7 is changed by the red data signal R3 applied to the seventh data line DL7.”)
	It therefore would have been obvious to those having ordinary skill in the art before the effective filing date of the invention to provide a reverse sequence in a second period as this was a known technique in view of Yeo and would have been utilized for the purpose that such a sequence can obtain a visually uniform picture. (Yeo, [0042])
Consider Claim 13:
	The display device of claim 12, wherein, in a second frame that is adjacent to the first frame, the activation timing of the first switch control signal exists in the latter section of the horizontal period such that the first switch group applies the first and second data voltages to the first and second data lines in the latter section of the horizontal period, and the activation timing of the second switch control signal exists in the initial section of the horizontal period such that the second switch group applies the third and fourth data voltages to the third and fourth data lines in the initial section of the horizontal period. Yeo, [0037], “More specifically, when the gate scanning signal GSS is inputted to the second gate line GL2, the first to fourth control signals CS1 to CS4 are reverse-sequentially applied to the demultiplexors DEMUX1 to DEMUXk. First, the fourth MOS transistor MN4 is turned on in a time interval when the fourth control signal CS4 has a high state, to thereby apply a green data signal G3 from the data D-IC 12 to the eighth data line DL8. Thereafter, the third demultiplexor DEMUX3 is supplied with the third control signal CS3. The third MOS transistor MN3 is turned on in a time interval when the third control signal CS3 has a high state, to thereby a red data signal R3 from the D-IC 12 to the seventh data line DL7. At this time, the green data signal G3 charged in the eighth data line DL8 by the coupling capacitor between the seventh and eighth data lines DL8 and DL7 is changed by the red data signal R3 applied to the seventh data line DL7.”)
	It therefore would have been obvious to those having ordinary skill in the art before the effective filing date of the invention to provide a reverse sequence in a second period as this was a known technique in view of Yeo and would have been utilized for the purpose that such a sequence can obtain a visually uniform picture. (Yeo, [0042])
onsider Claim 14:
	The display device of claim 4, wherein, in a first frame, the activation timing of the third switch control signal exists in an initial section of a horizontal period such that the third switch group applies the sixth and seventh data voltages to the sixth and seventh data lines in the initial section of the horizontal period, and the activation timing of the fourth switch control signal exists in a latter section of the horizontal period such that the fourth switch group applies the fifth and eighth data voltages to the fifth and eighth data lines in the latter section of the horizontal period. Yeo, [0037], “More specifically, when the gate scanning signal GSS is inputted to the second gate line GL2, the first to fourth control signals CS1 to CS4 are reverse-sequentially applied to the demultiplexors DEMUX1 to DEMUXk. First, the fourth MOS transistor MN4 is turned on in a time interval when the fourth control signal CS4 has a high state, to thereby apply a green data signal G3 from the data D-IC 12 to the eighth data line DL8. Thereafter, the third demultiplexor DEMUX3 is supplied with the third control signal CS3. The third MOS transistor MN3 is turned on in a time interval when the third control signal CS3 has a high state, to thereby a red data signal R3 from the D-IC 12 to the seventh data line DL7. At this time, the green data signal G3 charged in the eighth data line DL8 by the coupling capacitor between the seventh and eighth data lines DL8 and DL7 is changed by the red data signal R3 applied to the seventh data line DL7.”)
	It therefore would have been obvious to those having ordinary skill in the art before the effective filing date of the invention to provide a reverse sequence in a second period as this was a known technique in view of Yeo and would have been utilized for the purpose that such a sequence can obtain a visually uniform picture. (Yeo, [0042])
Consider Claim 15:
	The display device of claim 14, wherein, in a second frame that is adjacent to the first frame, the activation timing of the third switch control signal exists in the latter section of the horizontal period such that the third switch group applies the sixth and seventh data voltages to the sixth and seventh data lines in the latter section of the horizontal period, and the activation timing of the fourth switch control signal exists in the initial section of the horizontal period such that the fourth switch group applies the fifth and eighth data voltages to the fifth and eighth data lines in the initial section of the horizontal period. Yeo, [0037], “More specifically, when the gate scanning signal GSS is inputted to the second gate line GL2, the first to fourth control signals CS1 to CS4 are reverse-sequentially applied to the demultiplexors DEMUX1 to DEMUXk. First, the fourth MOS transistor MN4 is turned on in a time interval when the fourth control signal CS4 has a high state, to thereby apply a green data signal G3 from the data D-IC 12 to the eighth data line DL8. Thereafter, the third demultiplexor DEMUX3 is supplied with the third control signal CS3. The third MOS transistor MN3 is turned on in a time interval when the third control signal CS3 has a high state, to thereby a red data signal R3 from the D-IC 12 to the seventh data line DL7. At this time, the green data signal G3 charged in the eighth data line DL8 by the coupling capacitor between the seventh and eighth data lines DL8 and DL7 is changed by the red data signal R3 applied to the seventh data line DL7.”)
	It therefore would have been obvious to those having ordinary skill in the art before the effective filing date of the invention to provide a reverse sequence in a second period as this was a known technique in view of Yeo and would have been utilized for the purpose that such a sequence can obtain a visually uniform picture. (Yeo, [0042])

Conclusion
	The prior art made of record and not relied upon however still considered pertinent to applicant's disclosure is cited in PTO-892.  Prior art cited in PTO-892 reads upon the applicants claims in part or in whole and/or gives a general reference to the knowledge and skill of those ordinarily skilled in the art at the time/before the effective filing date of invention. Applicant, when responding to this Office action, should consider not only the cited references applied in the rejection but also any additional references made of record prior to amending the claims.
	In the response to this Office action, the Examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, Applicant should clearly indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist The Office in compact prosecution of this application. Applicant Representatives are reminded of CFR 1.4(d)(2)(ii) which states “A patent practitioner (§ 1.32(a)(1) ), signing pursuant to §§ 1.33(b)(1)  or 1.33(b)(2), must supply his/her registration number either as part of the S-signature, or immediately below or adjacent to the S-signature. The number (#) character may be used only as part of the S-signature when appearing before a practitioner’s registration number; otherwise the number character may not be used in an S-signature.” When an unsigned or improperly signed amendment is received the amendment will be listed in the contents of the application file, but not entered. The examiner will notify applicant of the status of the application, advising him or her to furnish a duplicate amendment properly signed or to ratify the amendment already filed. In an application not under final rejection, applicant should be given a two month time period in which to ratify the previously filed amendment (37 CFR 1.135(c) ).
	The Office action has cited particular columns, line numbers, or paragraphs in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim(s), other passages and figures may apply as well. Applicant, in preparing the responses, should fully consider each of the cited references in its entirety as potentially teaching all or part of the claimed invention and not only the cited portions, as well as any context of the passage disclosed by The Office.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J JANSEN II whose telephone number is (571)272-5604.  The examiner can normally be reached on Monday-Friday 8am-4pm EST. Please Note: The Examiner is a full time hotelling examiner outside of the 50 mile radius and is not available for in-person interviews.
Examiner interviews are available via telephone, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Michael J Jansen II/           Primary Examiner, Art Unit 2626  /